EREDERICK K. BREWINGTON

Attorneys and Counselors at Law

556 Peninsula Blvd., Hempstead, New York 11550
Phone: 516-489-6959 * Fax: 516-489-6958 www.brewingtonlaw.com

 

Frederick K. Brewingion Oscar Holt III
Cathryn Harris-Marchesi Of Counsel

Tricia 5. Lindsay
Julissa M. Proatio

June 26, 2019
VIA ELECTRONIC FILING

Honorable Gary R. Brown
United States Magistrate Judge
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722-9014
Re: McCune v. County of Suffolk, et al.

Docket No.: CV 14-04431 (JS)(GRB)
Dear Judge Brown:

As you are aware, we are the attorneys representing the Plaintiff in the above
referenced matter. On May 17, 2019, we wrote the Court regarding our intent to amend the
Complaint, and requested permission to do so [DE14] On May 31, 2019, Your Honor issued
an Order granting Plaintiff permission to amend his Complaint, on or before May 21, 2019.
(Exhibit A) Because the date by which to file the amended Complaint was prior to the date
the Order was issued, the May 21, 2019 date was inadvertently not calendared our diary. While
conducting a case status review, we noticed the error in the Order, and noticed the error in our
calendering as well. We further reviewed the Court’s Docket Sheet, and found that an Amended
Order correcting the date for filing the motion had not been issued. Accordingly we
unintentionally did not move to amend the Complaint, as we intended.

In light of the confusion, as indicated above, it is respectfully requested that the Court
set forth anew date, allowing two (2) weeks by which Plaintiff should file his motion to amend
the Complaint.

We thank the Court for its kind consideration.

Lh KO
FREDERICK K. BREWINGTON

       

cc: Arlene 5. Zwilling (via ech)
FKB:p!
EXHIBIT A
Fram: ecf_bounces@nyed.uscourts.gov

Ta: nobody@nyed.uscourts.gov
Subject: Activity tn Case 2:14-cv-04431-J5-GRB McCune v, County of Suffolk et al Order
Date: Friday, May 31, 2019 4:01:06 PM

 

This is an automatic e-mail message generated hy the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

U.S. District Court
Eastern District of New York
Notice of Electronic Filing

The following transaction was entered on 5/31/2019 at 3:59 PM EDT and filed on 5/31/2019
Case Name: McCune v. County of Suffolk et al

Case Number: 14-cy- -JS-

Filer:

Document Number: No document attached

Docket Text:

ELECTRONIC ORDER re [14] Letter filed by Steven McCune. Application
granted. Plaintiff shall file his motion to amend the complaint on or before
05/21/2019. Ordered by Magistrate Judge Gary R. Brown on 5/31/2019. clecf
(Gilpin, Daniel)

2:14-cv-04431-JS-GRB Notice has been electronically mailed to:
Arlene 8. Zwilling — arlene.zwilling@suffolkcountyny.gov,
Cheryl. Darcangelo@suffolkcountyny.gov, courtalert@suffolkcountyny.gov.

susan.flynn@suffolkcountyny.gov

Frederick K. Brewington fred@brewingtonlaw.com, brewingtonlawdocs@yahoo.com,
office@brewingtonlaw.com, precilla.lockett@brewingtonlaw.com

Julissa M. Proano —_julissa.proano@brewingtonlaw.com, jrod8920@gmail.com

2:14-cv-04431-JS-GRB Notice will not be electronically mailed to:
